IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DARREL PAGE,                            §
                                            §   No. 281, 2019
        Defendant Below,                    §
        Appellant,                          §
                                            §
        v.                                  §   Court Below–Superior Court
                                            §   of the State of Delaware
    STATE OF DELAWARE,                      §
                                            §   Cr. ID 9911016961 (N)
        Plaintiff Below,                    §
        Appellee.                           §

                            Submitted: September 9, 2019
                            Decided:   November 18, 2019

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                         ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the Superior Court’s June 10,

2019 order, which adopted the Superior Court commissioner’s report recommending

that the Superior Court summarily dismiss the appellant’s seventh motion for

postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”) should be

affirmed. The appellant’s motion was procedurally barred and did not satisfy the

pleading requirements of Rule 61(d)(2).          We have previously encouraged the

appellant to be mindful of Rule 61(j).1 We now warn the appellant that if he


1
 Page v. State, 2017 WL 3909123 (Del. Sept. 6, 2017); Page v. State, 2015 WL 428107 (Del.
Jan. 29, 2015).
continues to appeal the Superior Court’s orders dismissing untimely and repetitive

claims, he will be enjoined from filing future appeals without leave of the Court.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                            Justice




                                          2